 1   Marc Alan Fong SBN 80049
     Marlene A. Fong SBN 111560
 2   FONG & FONG APC
     2161 Harbor Bay Parkway
 3   Alameda, CA 94502
     Tel. 510-748-6800 x 107
 4   Email: mfong@fonglaw.com
     Attorneys for Debtor Sarah-jane
 5
     Parker
 6

 7                             UNITED STATES BANKRUPTCY COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9
                                                         Case No. 14-44083 CN13
      In re SARAH-JANE PARKER,
10
                                                         District Court No. 19-cv-2588-YGR
11    Debtor
      _________________________________                  DEBTOR’S STATEMENT OF ISSUES TO
12                                                       BE PRESENTED AND DESIGNATION OF
                                                         ADDITIONAL ITEMS TO BE INCLUDED
13                                                       IN THE RECORD
14

15   Debtor and Cross Appellant Sarah-jane Parker submits the following Statement of Issues to be
16   Presented and Designation of Additional Items to be Included in the Record on Appeal:
17

18
     STATEMENT OF ISSUES TO BE PRESENTED

19
     1. Debtor contends that respondents violated the discharge injunction. The bankruptcy court
20
     applied the Lorenzen v. Taggart burden of proof, requiring a debtor to prove that the creditor
21
     lacked a subjective good faith belief that the discharge injunction does not apply to the claim at
22
     issue, and that even an unreasonable mistaken belief precludes a finding of contempt. Did the
23   court err by applying a standard of proof that in effect makes it impossible to prove a discharge
24   violation, depriving debtor of her rights under bankruptcy law?
25

26   2. The bankruptcy court implicitly ruled that respondent homeowner association and its agents

27   had a “good faith belief” that seizing and renting out debtor’s condominium post-discharge, and
     keeping $78,000 in “rent,” with no lawful basis in Federal or State law to do so, and after
28




     Case: 14-44083      Doc# 335      Filed: 05/21/19     Entered: 05/21/19 17:46:52        Page 1 of 4
 1   debtor’s stay violation motion based on the same conduct had been filed, did not violate the
 2   discharge injunction. Did the court err in holding that a “good faith” belief existed under such
 3   circumstances and that this conduct did not violate the injunction?

 4
     3. Whether the bankruptcy court erred in following Lorenzen v. Taggart (In re Taggart), 888
 5
     F.3d 443 (9th Cir. 2018), cert. granted Jan. 4, 2019 that is currently on appeal to the U.S.
 6
     Supreme Court, where Taggart’s holding did not cover the actions of entities other than
 7
     individual actors.
 8

 9   4. To the extent that Taggart remains valid law and covers the conduct at issue, Whether the
10   bankruptcy court erred by considering the testimony of individual corporate agents as to their
11   subjective beliefs in determining whether the corporate entity itself possessed a “good faith
12   belief” that its actions did not violate the discharge injunction.

13
     5. Whether the bankruptcy court erred by holding that it was possible for a corporate entity to
14
     possess a subjective “good faith belief” at all, as a corporation cannot be said to possess a mental
15
     state.
16

17
     6. Whether the bankruptcy court erred by declining to issue sanctions against Bayside Court
18   Owners Association, Inc for its actions in violating the discharge injunction, in part by imposing
19   a burden on debtor to prove the mental state of a non-human corporate entity.
20

21   7. The bankruptcy court ruled that debtor did not prove how respondents “applied” the $78,000

22   in rent taken from debtor post-discharge, and thus no violation was proved. Association amended
     its governing documents pre-discharge to provide that no part of the rent taken would be applied
23
     to any claim Association had against debtor. The court held that the lease under which
24
     Association rented out the property was void as a matter of law. Did the court err by holding that
25
     debtor had the burden of showing how the money was used or applied, and by holding that no
26
     discharge violation was proved under these circumstances?
27

28




     Case: 14-44083       Doc# 335      Filed: 05/21/19     Entered: 05/21/19 17:46:52        Page 2 of 4
 1   DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN RECORD ON APPEAL
 2

 3   1. Debtor Sarah-jane Parker designates all items from the record designated by Respondents in

 4   Respondents’ May 8, 2019 Statement of the Issues Presented and Designation of the Record on
     Appeal, Doc. #325.
 5
     2. Doc. #75, November 3, 2015, Certificate of Service
 6
     3. Doc. #80, December 1, 2015, Order Discharging Debtor
 7
     4. Doc. #129, December 15, 2016, Motion for OSC re discharge violation
 8
     5. Doc. #131, December 15, 2016, Declaration of Sarah-jane Parker
 9   6. Doc. #132, December 15, 2016, Exhibits SS through XX
10   7. Doc. #133, December 26, 2016, Certificate of Service
11   8. Doc. #152, June 8, 2017 Summary Judgment Motion, Exhibits, Declarations
12   9. Doc. #155, July 13, 2017, Parker Opposition Brief

13   10. Doc. #156, July 13, 2017, Declaration of Sarah-jane Parker
     11. Doc. #157, July 13, 2017, Declaration of Marlene Fong
14
     12. Doc. #158, July 13, 2017, Declaration of Marlene Fong
15
     13. Doc. #159, July 21, 2017, BCOA reply to Opposition to Motion
16
     14. Doc. #170, August 24, 2017, Memorandum Granting Summary Judgment Motion in Part and
17
     Denying Summary Judgment Motion in Part
18   15. Doc. #179, October 4, 2017, Order re Summary Judgment Motion
19   16. Doc. #182, October 6, 2017, Order Setting Pre-Trial Conference
20   17. Doc. #238, March 18, 2018, Motion in Limine to prohibit calling Marc Fong
21   18. Doc. #239, March 19, 2018, Motion in Limine to prohibit calling Marlene Fong

22   19. Doc. #243, April 11, 2018, First Amended Pretrial Statement of Undisputed Facts
     20. Doc. #257, May 4, 2018, Parker Brief in Opposition to Motion in Limine
23
     21. Doc. #259, May 7, 2018, Joint Pretrial Order
24
     22. Doc. #264, May 22, 2018, BCOA Trial Brief
25
     23. Debtor’s Trial Exhibits A, B, C, D, E, F, G, H, I, J, K, O, V, W, X, Y, Z, AA, AM, AT, AU,
26
     AV, AW, AZ, BJ, BK, BL, BM, BN, BT, BW, BX, BZ.
27   24. Respondents’ Trial Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 16, 17, 18, 28, 35, 36, 38, 40, 41, 43, 44,
28   45, 46, 47, 48, 49, 50.




     Case: 14-44083       Doc# 335      Filed: 05/21/19      Entered: 05/21/19 17:46:52         Page 3 of 4
 1   25. Doc. #297, October 12, 2018, Parker Post Trial Brief
 2   26. Doc. #298, October 12, 2018, Respondents’ Post Trial Brief
 3   27. Doc. #299, January 29, 2019, Memorandum Decision After Trial

 4   28. Doc. #302, March 2, 2019, Application for Compensation
     29. Doc. #303, March 2, 2019, Declaration of Marc Fong
 5
     30. Doc. #304, March 2, 2019, Declaration of Marc Fong
 6
     31. Doc. #305, March 2, 2019, Declaration of Marlene Fong
 7
     32. Doc. #307, March 18, 2019, Objection to Application for Compensation
 8
     33. Doc. #308, March 25, 2019, Parker Reply to Objection to Application
 9   34. Doc. #309, March 25, 2019, Declaration of Marlene Fong
10   35. Doc. #310, March 25, 2019, Declaration of Marc Fong
11   36. Doc. #311, March 25, 2019, Declaration of Marlene Fong
12   37. Doc. #312, March 29, 2019, Declaration of Marlene Fong

13   38. Doc. #313, March 31, 2019, Declaration of Marlene Fong
     39. Doc. #315, April 11, 2019, Order Awarding Attorneys’ Fees and Costs
14
     40. Doc. #316, April 11, 2019, Judgment
15
     41. Trial proceedings transcripts, May 29, 2018 (Doc. #273), May 30, 2018 (Doc. #274), July 31,
16
     2018 (Doc. #289), August 7, 2018 (Doc. #290), August 21, 2018 (Doc. #291).
17

18

19   Dated: May 21, 2019                  FONG & FONG APC
20                                        /s/ Marlene A. Fong
21                                        Attorneys for Debtor, Appellee and Cross Appellant

22                                        Sarah-jane Parker

23

24

25

26

27

28




     Case: 14-44083     Doc# 335     Filed: 05/21/19    Entered: 05/21/19 17:46:52      Page 4 of 4
